Title: From Benjamin Franklin to Soller, 28 January 1779
From: Franklin, Benjamin
To: Soller, ——


Sir
Passy, Jany. 28. 1779
As the Commerce is now open between France and America, the Residents here no longer make Purchases of Goods for that Country, but leave those Matters entirely to private Merchants. I thank you nevertheless for your kind Offers of Service, and I have sent your Proposals to Mr Jonathan Williams, an American Merchant establish’d at Nantes, who may possibly have in time a considerable Demand for your Manufactures. I have the honour to be, Sir, Your most obedient & most humble Servant
B Franklin
M. Soller.
